Citation Nr: 1342499	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-31 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to February 2007, with 4 months, 23 days of prior active service.  From November 2005 to May 2006, the Veteran was stationed in Southwest Asia, primarily in Iraq.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, a travel board hearing was held before a Veterans Law Judge (VLJ), and a transcript of the hearing testimony is in the claims file.  

In May 2012, the claims were remanded for additional evidentiary development.  They have now been returned for further appellate consideration.  

The following determinations are based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran did not exhibit a low back disability in service or degenerative changes/arthritis of his lumbar spine within one year of separation from service, and the preponderance of the competent lay and medical evidence is against a finding that such is otherwise related to her military service, to include as a symptom of an undiagnosed illness.  

2.  There is no evidence that the Veteran currently has been diagnosed with chronic fatigue syndrome and subjective complaints of fatigue have been attributed to a known clinical diagnosis for which service connection has been denied.  

3.  The Veteran's current diagnosed skin disorder, contact dermatitis, did not have an onset during any of her periods of service, and the preponderance of the competent lay and medical evidence is against a finding that it is otherwise related to her military service, to include as a symptom of an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated in service, to include as a result of an undiagnosed illness, and degenerative changes/arthritis of the lumbar spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2012).  

2.  A disability manifested by chronic fatigue was not incurred or aggravated in service, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.317 (2012).  

3.  A skin disorder, diagnosed as contact dermatitis, was not incurred or aggravated in service, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.317 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, June 2009 and May 2012 letters to the Veteran from the RO specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence she was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records to include records obtained from the Social Security Administration (SSA), VA examination reports, and statements and/or testimony from the Veteran, her husband, and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the June 2009 letter mentioned above.  


The appellant was afforded the opportunity to testify before a VLJ in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service connection for a low back disorder, fatigue, and a skin disorder.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  In fact, subsequent to the hearing, the Board remanded the case in order to obtain treatment records considered by the SSA in making a favorable determination regarding the Veteran's eligibility for benefits.  

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2012).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Where there is a chronic disease (as identified in 38 C.F.R. § 3.309(a)), such as arthritis, shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2012).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §101(24) (West 2002 & Supp. 2012); 
38 C.F.R. § 3.6(a),(d) (2012).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317(a)(1) (2012).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders.  
38 C.F.R. § 3.317(a)(2)(i) (2012).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii) (2012).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2012).  

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic. The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2012).  

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2012). 

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the veteran.  

The Low Back

The Veteran has claimed in statements of record to include her testimony at a personal hearing in August 2011 that she has a back disorder of service origin or due to an undiagnosed illness.  At the hearing, she noted that she carried heavy equipment during service which might have caused her back problems.  (Hrg. tr. at pg. 22.)  She has contended that she experienced back problems ever since service.  (Hrg. tr. at pgs. 21-22.)  However, the Board notes that her assertions that she has had back problems ever since active duty are not credible in view of her contemporaneous statements and the medical records.  Her STRs are negative for complaints of, treatment for, or findings of a low back disability.  Moreover, she denied musculoskeletal pain or problems upon post service examinations in April 2007 and May 2008.  

The first documented evidence of low back complaints was in March 2009 when the Veteran complained of back pain.  X-ray of the lumbar spine at that time was negative.  Upon VA examination in July 2009, she said that her back discomfort began in March 2009.  Lumbar muscular strain was diagnosed.  The examiner opined that this condition was not related to "exposures to Gulf War hazards."  In December 2009, the Veteran reported sciatica which had started in September of that year.  Magnetic resonance imaging (MRI) completed shortly thereafter showed degenerative changes in the lower back.  Subsequently dated records reflect continued treatment for low back complaints.  In June 2010, she stated that she had a one year history of back problems.  The post service treatment records, dated through 2011, also reflect that she has received numerous epidural injections due to back pain.  

Throughout the current appeal, and specifically at the August 2011 personal hearing, the Veteran reported experiencing chronic low back pain since her Gulf War service.  As the Board has discussed, however, STRs are negative for complaints of, treatment for, or findings of a low back disability.  In fact, the first competent evidence of a diagnosis of a lumbar spine disorder is several years after service, and contemporaneous records include her own statements that her back pain began after service (as noted above).  Moreover, a VA examiner found that the low back disorder was not of service origin in July 2009.  The Board finds this opinion to be significantly probative as the examiner carefully reviewed the Veteran's medical history and claims file and considered her complaints.  His opinion is also supported by an adequate rationale.  

Significantly, the claims folder contains no competent evidence associating the currently diagnosed degenerative changes/arthritis of the Veteran's lumbar spine, which began approximately 2 years after her separation from active military duty, with such service.  As the Veteran's disability is attributed to the known clinical diagnosis of degenerative changes/arthritis of the Veteran's lumbar spine, service connection as due to an undiagnosed illness may not be granted.  38 C.F.R. § 3.317(a)(1)(ii) (2012).  Therefore, the preponderance of the evidence is clearly against the Veteran's claim for service connection for such a disability and service connection is denied.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Chronic Fatigue Syndrome

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for chronic fatigue.  

The Veteran's STRs do not document any complaints, treatment, or diagnosis of chronic fatigue.  Post service VA records show treatment and/or evaluations pertaining to her psychiatric disorder (for which she is service connected).  Her complaints included depression, headaches, and sleep problems, but fatigue was not specifically noted until Persian Gulf examination in July 2009.  At that time, she stated that she was fatigued due to her migraine headaches and her sleep disturbance (for which service connection has been denied).  The final diagnoses included fatigue secondary to migraine headaches and sleeplessness which was not due to exposure of Gulf War hazards.  Subsequently dated records have included further treatment for her sleep problems.  

At the 2011 hearing the Veteran testified that her complaints of fatigue were often linked to her sleep problems which she said were associated with her depression.  (Hrg. tr. at pgs. 16-18.)  However, as previously noted, the Veteran was afforded a VA Gulf War examination in July 2009.  The examiner noted that the Veteran reported that her chronic fatigue was related to her complaints of headaches and sleeplessness, and the diagnoses included fatigue related to headaches and sleeplessness.  The examiner, in 2009, further noted that the fatigue was not related to her service period and was due to a known etiology.  The Board finds this opinion to be significantly probative as the examiner carefully reviewed the Veteran's medical history and claims file and considered her complaints. His opinion is also supported by an adequate rationale.  

It is noted that in May 2012, the Board determined that new and material evidence had not been received to reopen the RO's October 2007 denials of service connection for a sleep disorder and headaches.  Thus, the Veteran is not currently service connected for those conditions with which her fatigue is associated.  

In addition, chronic fatigue syndrome is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a) (2012).  Therefore, consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The claim on appeal is denied.

A Skin Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a chronic skin disorder.  

The Veteran has claimed that she has a skin disorder of service origin or due to an undiagnosed illness.  At her personal hearing, she said that she started getting rashes shortly after she returned from Iraq.  (Hrg. tr. at pgs. 30-31.)  

The Veteran's STRs are negative for report of, treatment for, or diagnosis of a skin condition.  At the time of the VA Gulf War exam in July 2009, the Veteran reported upper extremity pruritic skin rash that she had for about two months.  It was on her arm.  She had seen her physician and had been prescribed medication, to include Benadryl, for her complaints.  The final diagnoses included contact dermatitis of the upper extremities with no residual.  The examiner opined that this condition was not due to Gulf War hazards and was due to a known etiology.  

Subsequently dated records primarily reflect treatment for other conditions.  

Clearly, the evidence does not show that the Veteran had a skin disorder until several years after service, and a VA medical examiner has specifically opined that her contact dermatitis is unrelated to such service.  Moreover, he opined that the condition was assigned to a known etiology.  Thus, it is also not due to an undiagnosed illness.  In addition, contact dermatitis is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a) (2012).  Therefore, consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker, supra.  The claim on appeal is denied.

Final Considerations

The Board acknowledges the Veteran's (and her mother's and husband's) contentions that she has a low back disorder, chronic fatigue syndrome, and a skin disorder as a result of active service or as due to undiagnosed illnesses.  However, as summarized above, she was assessed as having these conditions several years after service, and each condition has been attributed to a known clinical diagnosis.  As such, the conditions are not of service origin, nor do they represent a medically unexplained chronic multisymptom illness due to Gulf War service.  

The Board has considered the Veteran's lay statements and acknowledges that she is competent to give evidence about what she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements that she has experienced back pain, chronic fatigue, and skin rashes are credible.  However, the Veteran's statements that these conditions are related to service are outweighed by the medical evidence, to include the July 2009 VA examiner's opinions as summarized above.  His opinions are highly probative, as they reflected the VA examiners' specialized knowledge, training, and experience as to the diagnoses and etiologies of the Veteran's low back disorder, her complaints of fatigue, and her skin problems, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that these conditions are related to service, the onset and etiology of these disorders is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The questions of etiology in these claims require specialized training for determinations as to causation and are therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  

It is noted that the Veteran is in receipt of SSA benefits.  She became disabled in February 2007.  The primary diagnosis is posttraumatic stress disorder, and the secondary diagnosis is major depressive disorder.  It is specifically pointed out that actions of the SSA are not controlling on VA.  Each agency has its own law and regulations to consider in making such a determination.  Thus, a finding of unemployability, for example, by the SSA is not binding on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  As such, the findings of the Social Security Administration in this case are of no probative value in supporting the Veteran's claims for service connection for a low back disorder, chronic fatigue, or a skin disorder.  The fact that the Veteran has been receiving SSA benefits for a disorder that is not the subject of this claim is of no probative value in support the current claims before the Board.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2009); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disorder is denied, to include as due to an undiagnosed illness.  

Entitlement to service connection for chronic fatigue syndrome is denied, to include as due to an undiagnosed illness.  

Entitlement to service connection for a skin disorder is denied, to include as due to an undiagnosed illness.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


